 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   GEORGE L. VONTRESS                                  Case No. 2:18-cv-01746-RFB-PAL
 8                       Plaintiff,                                          ORDER
 9           v.
10   STATE OF NEVADA, et al.,
11                     Defendants.
12
13          The Court has received Plaintiff’s Motion Requesting Keep Away Order. ECF No. 15.
14   Plaintiff alleges constitutional violations by a staff member at Saguaro Correctional Center
15   (“SCC”) and requests emergency injunctive relief.
16          Defendant SCC has not been formally served and has not appeared in this matter.
17   However, it is not contested that SCC has Plaintiff in its custody. The Court orders counsel
18   representing SCC to make a special appearance to resolve this matter.
19   Therefore,
20          IT IS ORDERED that counsel for the SCC file a special appearance with the Court by
21   November 5, 2018.
22          IT IS FURTHER ORDERED that the SCC file any Response to Plaintiff’s Motion
23   Requesting Keep Away Order (ECF No. 15) by November 7, 2018.
24          IT IS FURTHER ORDERED that the Clerk of Count is directed to serve a copy of this
25   Order on the Warden of the SCC at the following address:
26
27          Warden Todd Thomas
            1250 East Arica Road
28          Eloy, AZ 85131
 1   DATED: November 1, 2018.
 2
                                      __________________________________
 3                                    RICHARD F. BOULWARE, II
 4                                    UNITED STATES DISTRICT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                -2-
